                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Mary Haggins,              )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:21-cv-00370-RJC-DSC
                                      )
                  vs.                 )
                                      )
          Lee Overturf, et al         )
                                      )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 21, 2021 Order.

                                               September 21, 2021




      Case 3:21-cv-00370-RJC-DSC Document 5 Filed 09/21/21 Page 1 of 1
